Citation Nr: 0031007	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-13 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis, also 
claimed as lung problems, secondary to exposure to Agent 
Orange or some other herbicide, and asbestos, during service.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty from August 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO denied the veteran's 
claim of entitlement to service connection for asbestosis, 
also claimed as lung problems, secondary to exposure to Agent 
Orange or some other herbicide, and asbestos, during service 
as not well grounded.


REMAND

In November 1997, the veteran filed a claim of entitlement to 
service connection for asbestosis, also claimed as lung 
problems, secondary to exposure to Agent Orange or some other 
herbicide, and asbestos.  In June 1998, the RO denied the 
claim as not well grounded.  The veteran has appealed.

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat 2096 (2000) ("Veterans Claims 
Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for asbestosis, also claimed as lung problems, 
secondary to exposure to Agent Orange or some other 
herbicide, and asbestos.  Under the circumstances, the Board 
has determined that it cannot issue a decision on the 
veteran's claim without prejudicing his right to due process 
under law.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board therefore concludes that due process 
considerations mandate that the RO must consider the 
veteran's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should readjudicate the claim, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
setting forth a summary of all the 
evidence.  After affording the veteran a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.

2.  The veteran and representative are 
informed that they remain under a duty to 
submit evidence in support of the claim.  
If the veteran has or can obtain evidence 
that establishes the existence of a 
respiratory disorder and evidence that 
links the respiratory disorder to 
service, including claimed exposure to 
Agent Orange or asbestos, that evidence 
must be submitted by him to the RO.

3.  The veteran and representative are 
informed that at this time, the 1997 VA 
examination conducted during 
hospitalization disclosed that the lungs 
were essentially clear to auscultation, 
although a pulmonary embolism was 
suspected.  The evidence did not show 
asbestosis, a respiratory disorder linked 
to Agent Orange, a chronic respiratory 
disorder or any link to service.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim. 



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


